ON REHEARING.                      [En Banc. December 27, 1946.]
Upon a rehearing En Banc, a majority of the court adhere to the Departmental opinion heretofore filed herein.
The unconstitutionality of Laws of 1941, chapter 188, p. 531 (Rem. Supp. 1941, § 814-1 [P.P.C. § 56-1] et seq.), is suggested by amici curiae on whose petition we granted a rehearing of the cause. The constitutionality of the cited statute was not challenged in the hearing to the Department; respondents did not file a brief or appear in this court. The question of the constitutionality of the statute is reserved for future determination. *Page 306